Title: To Thomas Jefferson from Edmund Bacon, 26 January 1809
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir. 
                     Monticello. 26th Jan. 1809.
                  
                  Yours of the 24th. I recived. Thare is or will be some further expence which we shall be oblge to be out. we shall need summer beef and some Cows for Giving milk I think it will be much cheper to make all the butter the house will require than to buy it in that case we shall be oblge to purchase cows: as well as summer and fall beefs. I think it will require 10 milk cows for the use of the house I have 3 at present. I suppose I can buy them and Get untill summer or fall Credit if that will Answer you any better purpose
                  We are at present ingaged Cleaning up our cornfield. I shall Certainly comply with your request of comeing to take care your articles I suppose we shall be oblige to bring Geer with the mules for the waggon or perhaps thare is Geer to it
                  We have two sick Nigroes old Thos. Phill and a small boy of Creasys. both very ill
                  We have 10 Lambs of the washington flock
                  We have had several very trying freshis on our mill dam and it has not received any injury 
                  We Get but little tole from the mill altho I think Mr. Chorden will do as well in the Mill as any Miller we could Get.
                  I do not believe we shall be able to get Cotten seed to plant as I have applyd to every meshean in our nieghbourhood and no Good seed can be Got as every person appears to have use for what Good seed they have I am told we can Get Good seed down about Richmd. I can Get flax & hemp seed plenty. 
                  I am Sir Your Ob St.
                  
                     E Bacon 
                     
                  
                  
                     NB. Burrill tells me you was to send some spanish Brown and oil for painting which he wants he says he has used 300 pounds white lead on the top of the house and that did not Give one Coat. he Also says he will need 50 or 100 pounds dry lead burrill says it will take 60 Gallons of Oil
                      Your Ob St.
                  
                  
                     E B.
                  
                     
                  
               